                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    KRISTEN BEHRENS, ESQ., as                                  CIVIL ACTION
    Administratrix, et al.
                                                               NO. 19-2664
          v.

    ARCONIC, INC., et al.

Baylson, J.                                                                                 December 20, 2019

                     MEMORANDUM RE: FRENCH BLOCKING STATUTE
                        AND APPOINTMENT OF NOËLLE LENOIR

I.     Introduction

         One of the issues that has arisen in the pretrial proceedings in this Court concerns the so-

called French Blocking Statute 1 that the Arconic Defendants (“Arconic”) rely on to limit discovery

of the entity controlled by or related to Arconic that is referred to as “AAP SAS.” The Court

provided notice to the parties of its intent to appoint an expert on French law to analyze the

relevance of the French Blocking Statute to the AAP SAS discovery dispute. (ECF 86.) 2

         This Memorandum summarizes the discovery issues implicated by the French Blocking

Statute that arise from AAP SAS’s role in manufacturing and selling the allegedly defective

Reynobond PE cladding to the Grenfell Tower. The Court has decided to appoint Noëlle Lenoir

as a combination master and expert under Federal Rules of Civil Procedure 44.1 and 53, and




1
  The French Blocking Statute provides that “[s]ubject to treaties or international agreements, it is prohibited for any
individual of French nationality or who usually resides on French territory and for any officer, representative, agent
or employee of an entity having a head office or establishment in France to communicate to foreign public authorities,
in writing, orally or by any other means, anywhere, documents or information relating to economic, commercial,
industrial, financial or technical matters, the communication of which is capable of harming the sovereignty, security
or essential economic interests of France or contravening public policy, specified by the administrative authorities as
necessary." The French Blocking Statute allows for the imposition of a fine and/or term of imprisonment for violation.
2
  Unless the name of the filing is relevant to this Memorandum, the Court will only use docket numbers to reference
submissions.

                                                           1
  Federal Rule of Evidence 706, to consider these questions and to prepare a Report and

  Recommendation concerning the relevance and potential impact of the French Blocking Statute.

II.   AAP SAS, the Discovery Dispute, and the French Blocking Statute

          A. AAP SAS’s Relationship to this Matter

          According to Arconic, its French subsidiary AAP SAS was the entity that manufactured

   and sold the Reynobond PE cladding to the Grenfell Tower that allegedly exacerbated the

  conflagration. (ECF 49-1 at 16.) Arconic cites the defense declarations of Paul Darling, (ECF 51-

  2 ¶ 36), and Kevin Juedeman, (ECF 51-6 ¶ 10), in support of their contention, (ECF 49-1 at 5.)

          Arconic asserts there can be no dispute that AAP SAS manufactured and sold the Grenfell

  Tower Reynobond PE cladding, and that this fact is “established by judicially noticeable

  documents upon which the plaintiffs rely in their [C]omplaint.” (ECF 54 at 9.) In particular,

  Defendants highlight two citations made by Plaintiffs:

      1. Paragraph 311 of Plaintiffs’ Complaint, which includes a picture of a European
         marketing brochure for Reynobond PE cladding that was—according to Arconic—
         produced by AAP SAS, not Arconic, (ECF 49-1 at 5); and

      2. Paragraph 316 of Plaintiffs’ Complaint, which states that “the Arconic Defendants’
         order acknowledgements and purchase orders confirm the total area of Reynobond 55 PE
         4mm Smoke Silver Metallic E9107S DG 5000 Washcoat—the Reynobond PE cladding
         utilized on all floors from 4 upwards—being delivered to the Grenfell Tower was 6,586
         m2.” (emphasis added). The order acknowledgements that Plaintiffs refer to are included
         in the Appendix to Darling’s declaration and suggest that AAP SAS was the seller of the
         Reynobond PE cladding for the Grenfell Tower. (ECF 51-3 at 63–73.)

          Plaintiffs’ Complaint does not directly mention or address AAP SAS. 3                             In their

  Supplemental Memorandum, (ECF 100), Plaintiffs note that “the Reynobond PE cladding that was

  supplied to the Grenfell Tower allegedly originated from the French manufacturing facility of



  3
   Plaintiffs allege that the cladding was designed, manufactured, and marketed by “Defendant Arconic, Inc. and/or its
  predecessor corporation Alcoa, Inc. and/or Arconic Architectural Products, LLC and/or their subsidiaries, sister
  corporations, predecessor entities, and/or successor entities.” (ECF 1, Compl. ¶ 9) (emphasis added).

                                                           2
Arconic’s wholly-owned subsidiary, AAP SAS,” (id. at 17) (emphasis added), but Plaintiffs do not

confirm their agreement with Arconic’s position that AAP SAS was the manufacturer.

         B. The AAP SAS Discovery Dispute and the French Blocking Statute

         The AAP SAS discovery dispute involves the parties’ disagreement about certain of

Plaintiff’s Requests for Production (“RFPs”). Defendants contend that the RFPs seek documents

that are in the possession of AAP SAS, not Arconic. 4 (ECF 76 at 6.) However, although Arconic

alleges that the documents are the property of AAP SAS, Arconic acknowledges that the

documents, or at least a significant portion of them, are located in the United States. (Id.) The

documents are in the United States because they were collected by AAP SAS’s United Kingdom

(“UK”) and French counsel, who work in DLA Piper’s UK and Paris offices. (Id.) These

documents were transferred electronically to the United States because DLA Piper’s relativity

databases are located in New York. (Id.) However, Arconic maintains that the documents “are in

the control of AAP SAS, and the data are not considered to be in the custody of its indirect parent,

Arconic.” (ECF 96 at 4.)

         As part of Phase 1 of the UK’s Public Inquiry into the Grenfell Tower fire, AAP SAS

produced documents that were related to the refurbishment of the Grenfell Tower (the

“refurbishment-related documents”). (Id. at 4–5.) Arconic agreed to provide these documents to

Plaintiffs, although Plaintiffs, as Core Participants in the Public Inquiry, already have access to

them. 5 (Id. at 5.) In addition to the refurbishment-related documents, AAP SAS also ultimately



4
  The RFPs are listed at Exhibit A to Plaintiffs’ November 20, 2019 Statement Concerning the Status of Discovery;
Exhibit A is available at ECF 87-1. Defendants previously described the AAP SAS documents that implicated the
French Blocking Statute as the documents that are responsive to RFPs 9-14. (ECF 76 at 6.)
5
  During the November 25, 2019 hearing, Plaintiffs’ counsel informed the Court that although Plaintiffs have access
to these documents as Core Participants in the Public Inquiry (where they are represented by UK counsel), Plaintiffs’
counsel in this litigation do not. (ECF 93-1, Nov. 25, 2019 Hr’g Tr. 64:4–13.) Plaintiffs’ counsel advised that because
of the Public Inquiry’s policies, Plaintiffs’ counsel in this litigation cannot get access to the Public Inquiry documents.
(Id. 64:14–21.)

                                                            3
produced internal communications regarding the sale of Reynobond PE cladding to the Public

Inquiry, but this production occurred only after the London Metropolitan Police Service and the

French government negotiated a European Investigative Order (“EIO”) allowing AAP SAS to

produce the documents without violating the French Blocking Statute (the “EIO documents”).

(Id.) According to Arconic, any of the EIO documents that the Public Inquiry considers relevant

will soon be made available to the Core Participants for Phase 2 of the Public Inquiry. (Id.)

         The French Blocking Statute therefore poses distinct difficulties for this case. These

difficulties first surfaced in the November 30-Day Discovery Updates submitted by Plaintiffs and

Defendants.       (ECF 75 at 4–5 (Plaintiffs’ Update); ECF 76 at 6–9 (Defendants’ Update).)

Defendants asserted that “[b]ecause AAP SAS is a French company, many if not most of the AAP

SAS documents in the database are subject to the French Blocking Statute.” (ECF 76 at 7.)

Plaintiffs, by contrast, contended that “the law is quite clear” that the French Blocking Statute does

not prohibit “Arconic from producing responsive documents located in the U.S. in a U.S.-based

litigation.” (ECF 75 at 4.) The Court provided notice of its intent to appoint an expert on French

law to consider the impact of the French Blocking Statute on the AAP SAS discovery dispute and

invited the parties to submit their positions regarding the appointment. (ECF 86.)

         Plaintiffs and Defendants refined their arguments on the French Blocking Statute and views

on the appointment of a French expert at oral argument on November 25, 2019 and in post-hearing

reports. (ECF 96 (Defendants’ Report); ECF 99 (Plaintiffs’ Report).) Defendants’ Report urged

the Court to adopt one of two paths of disclosure that are available to foreign litigants and are

designed to ensure compliance with the French Blocking Statute. 6 (ECF 96 at 6.) Defendants’



6
  The two paths highlighted by Defendants are (1) compliance with the Hague Convention and (2) authorization from
the French government. First, a litigant can seek discovery through the Hague Convention without violating the
French Blocking Statute since, per the text of the statute, the French Blocking Statute yields to international treaties

                                                           4
   Report also clarified that it had no objection to the appointment of Ms. Lenoir if the Court thought

   an expert opinion would be helpful. (Id. at 3.) Plaintiffs, by contrast, argued that the appointment

   of a French expert is unnecessary because under well-established law, the French Blocking Statute

   does not bar the requested discovery. (ECF 99 at 1.) Plaintiffs cite numerous cases in which

   United States federal district courts have either ignored or minimized the relevance of the French

   Blocking Statute in the context of a discovery dispute. (Id. at 6.)

           The most recent discovery reports confirm that the parties have not reached resolution

   amongst themselves about the AAP SAS documents. (ECF 101 at 7–8 (Plaintiffs’ Report); ECF

   102 at 11–12 (Defendants’ Report).) The Court therefore must address this dispute.

III.   Legal Principles

           A. Legal Framework Governing Applicability of French Blocking Statute:
              Aerospatiale

           The leading case on the French Blocking Statute is the Supreme Court’s decision in Societe

   Nationale Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522 (1987).

   Aerospatiale held that American courts need not give conclusive weight to foreign privacy laws.

   Id. at 542. The Aerospatiale Court briefly noted its view on the French Blocking Statute,

   explaining that it “is well settled that such statutes do not deprive an American court of the power

   to order a party subject to its jurisdiction to produce evidence even though the act of production

   may violate that statute.” Id. at 544 n.29. Aerospatiale opined that “[t]he blocking statute … is

   relevant to the court’s particularized comity analysis only to the extent that its terms and its

   enforcement identify the nature of the sovereign interests in nondisclosure of specific kinds of

   material.” Id. (emphasis added). However, the Aerospatiale Court was careful to note that



   or agreements. (ECF 96 at 6.) Second, a litigant can seek discovery by obtaining authorization from the French
   Service for Strategic and Economic Security (“SISSE”). (Id.)

                                                         5
“American courts … should exercise special vigilance to protect foreign litigants from the danger

that unnecessary, or unduly burdensome, discovery may place them in a disadvantageous

position.” Id. at 546 (emphasis added).

        The specific issue before the Court in Aerospatiale was whether the Hague Convention

exclusively governed discovery simply because the evidence in question was sought from a French

defendant located in France. Id. at 525–26. The Court declined to adopt a rule of exclusivity in

favor of the Hague Convention, instead holding that district courts should engage in a comity

analysis by scrutinizing “the particular facts, sovereign interests, and likelihood that resort to

[Hague Convention] procedures will prove effective” in deciding whether the Hague Convention

or domestic discovery rules apply. Id. at 544. In conducting this particularized comity analysis,

five factors are relevant:

        1. The importance to the litigation of the documents or other information requested;

        2. The degree of specificity of the request;

        3. Whether the information originated in the United States;

        4. The availability of alternative means of securing the information; and

        5. The extent to which noncompliance with the request would undermine important

            interests of the United States, or compliance with the request would undermine

            important interests of the state where the information is located.

        Id. at 544 n.28 (citing Restatement (Revised) of Foreign Relations Law of the United States

§ 437(1)(c) (Am. Law Inst. 1986)). Since Aerospatiale, lower federal courts have consistently

applied these five comity factors to resolve discovery disputes involving the French Blocking

Statute or similar statutory privacy protections. See, e.g., Salt River Project Agric. Improvement

& Power Dist. v. Trench France SAS, 303 F. Supp. 3d 1004, 1007 (D. Ariz. 2018); Ney v. Owens-



                                                 6
Ill., Inc., Civil Action No. 16-2408, 2016 WL 7116015, at *4–5 (E.D. Pa. Dec. 6, 2016) (Rueter,

M.J.); Motorola Credit Corp. v. Uzan, 73 F. Supp. 3d 397, 401–03 (S.D.N.Y. 2014); Trueposition,

Inc. v. LM Ericsson Tel. Co., Civil Action No. 11-4574, 2012 WL 707012, at *5–6 (E.D. Pa. Mar.

6, 2012) (Kelly, J.); In re Air Cargo Shipping Servs. Antitrust Litig., 278 F.R.D. 51, 52–55

(E.D.N.Y. 2010); Bodner v. Paribas, 202 F.R.D. 370, 375–76 (E.D.N.Y. 2000).

       B. Legal Principles Governing Appointment of French Master and Expert: Federal
          Rule of Civil Procedure 53; Federal Rule of Evidence 706; and Federal Rule of
          Civil Procedure 44.1 and Animal Science

       There are at least four sources that relate to the Court’s authority to appoint Ms. Lenoir to

opine on the applicability of the French Blocking Statute: Federal Rule of Civil Procedure

(“FRCP”) 53; Federal Rule of Evidence (“FRE”) 706; and FRCP 44.1 as interpreted by the

Supreme Court in Animal Science.

               1. FRCP 53

       FRCP 53(a)(1)(C) permits a court to appoint a master to “address pretrial and posttrial

matters that cannot be effectively and timely addressed by an available district judge or magistrate

judge of the district.” Id. This rule is commonly utilized in the context of complicated discovery

disputes. See, e.g., In re Lincoln Nat’l COI Litig., No. 16-cv-6605, 2019 WL 3940912, at *1 (Aug.

21, 2019) (Pappert, J.) (“[T]he Court notified the parties of its intent to appoint a Special Master

pursuant to Rule 53 of the Federal Rules of Civil Procedure to resolve repeated and anticipated

discovery disputes.”).

               2. FRE 706

       FRE 706 permits a court “[o]n a party’s motion or on its own” to appoint an expert witness

that will enhance the court’s understanding of a complex issue. Id. See generally Court-Appointed




                                                 7
   Experts: Defining the Role of Experts Appointed Under Federal Rule of Evidence 706, Federal

   Judicial Center (1993).

                    3. FRCP 44.1 and Animal Science

             In Animal Science Products, Inc. v. Hebei Welcome Pharmaceutical Co. Ltd., 138 S. Ct.

   1865 (2018), the Supreme Court opined on how district courts should handle difficult questions of

   foreign law. Animal Science involved the application of FRCP 44.1, which specifies that, “[i]n

   determining foreign law, the court may consider any relevant material or source, including

   testimony, whether or not submitted by a party or admissible under the Federal Rules of Evidence.

   The court’s determination must be treated as a ruling on a question of law.” Id.

             The opinion provided general guidance about how a district court should determine

   questions of foreign law. Animal Science advised that “in ascertaining foreign law, courts are not

   limited to materials submitted by the parties; instead, they may consider any relevant material or

   source … whether or not … admissible under the Federal Rules of Evidence.” 138 S. Ct. at 1873

   (internal quotations omitted). According to the Animal Science Court, the “‘obvious’ purpose of

   … Rule 44.1 … [i]s to make the process of determining alien law identical with the method of

   ascertaining domestic law to the extent that it is possible to do so.” Id. (quoting Wright & Miller

   § 2444, at 338–342).

IV.      Discussion

             The Court will appoint Ms. Lenoir as a master and expert to prepare a Report and

      Recommendation on how the French Blocking Statute applies, if at all, to the circumstances of the

      AAP SAS discovery dispute. Ms. Lenoir is a partner at the Kramer Levin law firm in Paris, France

   and a former member of the French Constitutional Court. Ms. Lenoir’s extensive expertise in

   French law, discovery issues, and the French Blocking Statute makes her uniquely qualified to



                                                     8
analyze and opine on the relevance of the French Blocking Statute. Under FRCP 53 and FRE 706,

the Court determines that Ms. Lenoir’s appointment will help the Court achieve resolution of this

difficult issue. 7 In deciding to appoint Ms. Lenoir, the Court also relies on the broad discretion

that Animal Science indicates federal district court judges have under FRCP 44.1 when addressing

complicated questions of foreign law. See 138 S. Ct. at 1873 (“Rule 44.1 frees courts to reexamine

and amplify material … presented by counsel in partisan fashion or in insufficient detail.”)

(internal quotations omitted).

        Finally, this Court’s decision is informed by the principles of the Sedona Conference, a

nonprofit think tank that sponsors conferences and publishes reports which have contributed

valuable guidance on many topics. The Sedona Conference issued pioneering principles to govern

discovery disputes in litigation regarding electronically stored information.                    The Sedona

Conference convened a “Working Group 6” some years ago to develop standards for cross-border

discovery. The undersigned has been an invited speaker at many Sedona conferences and has

participated in discussions with judges and lawyers from foreign countries, including Great

Britain, other European Union countries, and various Asian countries.

        As a general matter, robust pretrial discovery as practiced in the United States is not

accepted in most foreign countries, including England and France. See, e.g., Discovery in

International Civil Litigation: A Guide for Judges, Federal Judicial Center (2015) at 66 (“Pretrial

discovery of documents as understood in common law countries is not available in France.

Requests for the production of evidence are governed by Articles 138 and 139 of the [Code of

Civil Procedure], which allow a party during the course of a proceeding to request a judge to order



7
 The Court notes that it is not unprecedented to make a combination appointment under FRCP 53 and FRE 706. See,
e.g., Adams v. Honolulu, Civil No. 12-667, 2017 WL 2938195, at *1 (stating that individual would be appointed as
“Special Master and Expert” pursuant to FRCP 53 and FRE 706).

                                                       9
the production of evidence.”); id. at 78 (“Pretrial discovery of documents as understood in the

United States is not available in the United Kingdom.”). Many countries have rules prohibiting

pretrial discovery. Some countries, including England, give the trial judge discretion to require

exchange of facts and information at a point close to the start of trial.

       The applicability of the French Blocking Statute in United States litigation is one example

of the often difficult and complex problems that arise in cross-border discovery. In an effort to

provide guidance in this frequently fraught area, the Sedona Conference developed several

principles that can help this Court and others in achieving a fair result. The Sedona Conference

guidance is as follows:

       Principle 1
       With regard to data that is subject to preservation, disclosure, or discovery in a U.S. legal
       proceeding, courts and parties should demonstrate due respect to the Data Protection Laws
       of any foreign sovereign and the interests of any person who is subject to or benefits from
       such laws.

       Principle 2
       Where full compliance with both Data Protection Laws and preservation, disclosure, and
       discovery obligations presents a conflict, a party’s conduct should be judged by a court or
       data protection authority under a standard of good faith and reasonableness.

       Principle 3
       Preservation, disclosure and discovery of Protected Data should be limited in scope to that
       which is relevant and necessary to support any party’s claim or defense in order to
       minimize conflicts of law and impact on the Data Subject.

       Sedona Conference Traditional and Rationally-Issued Principles on Discovery Disclosure

and Data Protection (Transitional Edition, Jan. 2017).

       Ms. Lenoir’s Report and Recommendation will help the Court resolve the AAP SAS

discovery dispute consistent with United States law and consistent with the practical principles

expressed by the Sedona Conference.




                                                  10
V.    Conclusion

           For the foregoing reasons, the Court will enter an order appointing Ms. Lenoir as a

 combination master and expert pursuant to FRCP 44.1, FRCP 53, and FRE 706 to prepare a Report

 and Recommendation concerning the impact of the French Blocking Statute, if any, on the AAP

 SAS discovery dispute. The Court directs payment of an initial retainer for her services, with the

 anticipation of receiving her Report and Recommendation. The Court will forward to Ms. Lenoir

 copies of the briefs and reports that have been filed by the parties on the issue of the French

 Blocking Statute.

           An appropriate order follows.
 O:\CIVIL 19\19-2664 Behrens v Arconic\19cv2664 memorandum re French Blocking statute.docx




                                                                 11
